Citation Nr: 0409450	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  02-15 019A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for bilateral hearing loss, 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

It appears that the veteran had active military service from 
January 1942 to October 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 rating decision by the VA RO in Seattle, Washington, 
which denied the request to reopen the claim of service 
connection for bilateral hearing loss, finding that new and 
material evidence had not been submitted.


FINDINGS OF FACT

1.  In March 1996, the Board denied the claim of service 
connection for bilateral hearing loss.

2.  The evidence received since the March 1996 Board decision 
includes some evidence which is not cumulative or redundant 
of evidence previously considered, which bears directly and 
substantially upon the matter under consideration, and which 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's hearing loss developed several years 
following his discharge from service and the medical evidence 
fails to show a nexus between his current hearing loss and 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
final Board decision in March 1996, and thus the claim of 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.   38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
recently held that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

The Board finds that the notice requirements of the VCAA have 
been satisfied in the instant case.  In a July 2001 letter, 
the RO notified the appellant of the evidence needed to 
substantiate his application to reopen the claim of service 
connection for bilateral hearing loss.  He was told that in 
order to reopen the claim of service connection for bilateral 
hearing loss he had to submit new and material evidence.  He 
was specifically told what type of evidence was considered 
new and material.  He was also informed of the type of 
evidence necessary to substantiate a direct claim of service 
connection.  In this regard, he was told that he needed 
evidence showing an injury in service, or that a disease was 
made worse during service, or an event in service caused 
injury or disease.  He was also told that the RO would obtain 
and review his service medical records.  He was informed that 
service connection could also be awarded on a presumptive 
basis.  The RO related that the veteran also needed to submit 
evidence of a current disability.  The RO stated that this 
could be shown by medical evidence or other evidence showing 
he had persistent or recurrent symptoms of the disability.  
The RO told the veteran that they would get any VA medical 
records or other medical treatment records he told them 
about.  The RO stated that, if necessary, they would schedule 
him for a VA examination.  He was told that he could submit 
statements from himself and others describing his disability 
symptoms.  Lastly, he was told that in order to substantiate 
his claim of service connection he needed to submit evidence 
of a relationship between his current disability and an 
injury, disease or event in service.  He was informed that 
medical records or medical opinions usually show this type of 
evidence.  He was told that they would request this medical 
evidence if he would tell them about it.  The RO stated that, 
if appropriate, they may also try to get this evidence for 
him by requesting a medical opinion or he could submit a 
medical opinion from his own private doctor.

Moreover, the July 2001 letter notified the veteran that he 
needed to submit reports from private physicians, if any, who 
had treated him for hearing loss since his discharge from 
service.  The RO informed the veteran that they would obtain 
his service medical records, service personnel records and 
treatment reports from military or VA facilities.  He was 
told that it was VA's responsibility to develop all relevant 
evidence in the custody of a federal department or agency, 
including VA medical records, service medical records, Social 
Security Administrative records, or evidence from other 
federal agencies, "if" he notified them that the records 
existed.  He was also told that they would develop for 
private records and lay or other evidence and that they would 
examine him or obtain a medical opinion if such were 
necessary to make a decision on the claim.  He was told, in 
essence, that it was his responsibility to submit VA Form 21-
4142, Authorizing For Release of Information, for each 
private physician from which he wanted VA to obtain treatment 
records.  He was also informed that he could submit copies of 
any private treatment records that he had in his possession.  

In light of the foregoing, the Board finds that the RO's 
notice letter in July 2001 complies with the specificity 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, Pelegrini v. Principi, supra (the content of 
the notice requirement).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the instant case, this was done.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the July 2001 VA notice.  Throughout the appeal process, 
VA has made reasonable efforts to obtain relevant records 
identified by the veteran.  Specifically, VA has associated 
with the claims file the veteran's service medical records, 
VA examination reports and have obtained an opinion regarding 
the etiology of his hearing loss.  The veteran has not 
identified any additional evidence pertinent to this claim, 
not already of record and there are no additional records to 
obtain.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  As such, the veteran is not prejudiced by an 
adjudication of his claim at this juncture.

II.  New and Material Evidence to Reopen the Claim of Service 
Connection for a Bilateral Hearing Disorder

In 1962, the RO denied the claim of service connection for 
hearing loss.  The RO found that hearing loss was not 
incurred in service.  The veteran did not appeal the decision 
and it became final.  Years later, the veteran filed a 
request to reopen the claim.  In March 1996, the Board denied 
the veteran's application to reopen the claim of service 
connection for bilateral hearing loss.  The March 1996 Board 
decision is final.  38 U.S.C.A. § 7104 (West 2002).

With respect to a claim which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. § 
5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Evans v. Brown, 9 Vet. App. 273 (1996).  The Board 
notes that, while the above definition of new and material 
has recently changed, these changes only apply to claims 
filed after August 29, 2001, and have no impact on the 
current appeal which arose from a claim filed in April 2001.  
38 C.F.R. § 3.156 (2003).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).

The question to address in the instant case is whether new 
and material evidence has been received since the final March 
1996 Board decision.  When the Board denied the veteran's 
claim of service connection for bilateral hearing loss in 
March 1996, it determined that the veteran had not submitted 
new and material evidence to reopen the claim.  The Board 
found that the veteran had not submitted competent medical 
evidence addressing the relationship between his current 
hearing loss and service.  

The evidence submitted since the March 1996 Board decision 
includes an August 2003 QTC opinion.  This opinion pertains 
to whether the veteran's current hearing loss is related to 
service.  This evidence is new, since at the time of the 
March 1996 Board decision, there was no competent medical 
evidence regarding the etiology of the veteran's hearing 
loss.  The evidence is also material.  This evidence, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Having determined 
that new and material evidence has been added to the record, 
the veteran's previously denied claim seeking entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The next question is whether the Board is permitted to 
address the merits of the veteran's current claim.  Here, the 
record discloses that the RO initially determined that there 
was no new and material evidence to reopen the claim for 
service connection for bilateral hearing loss, and more 
recently addressed in a November 2003 Supplemental Statements 
of the Case the merits of that claim.  Given that the RO 
denied the veteran's claim under that basis of adjudication, 
and in light of the Board's decision to reopen the veteran's 
claim on the basis of the submission of new and material 
evidence, the Board is of the opinion that the veteran will 
not be prejudiced by its decision.  See Bernard v. Brown, 
4 Vet.App. 384 (1993).  In this context, the Board must point 
out that the veteran has consistently made the same merits-
based argument throughout the course of the administrative 
adjudication process.  He has supplied evidence in response 
to having been put on notice by the RO regarding the type of 
evidence needed to reopen and substantiate his claim.  More 
importantly, as discussed in detail at the onset, the 
veteran's current claim has been properly developed in 
accordance with the law pertaining to the merits of the 
claim.  Therefore, the Board finds that the law pertaining to 
the merits of this claim has already been considered by the 
RO, and that the veteran and his representative have advanced 
or otherwise argued the applicability of the law in question.  
38 C.F.R. § 20.903(c).

III. Service Connection

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases, including sensorineural hearing 
loss, which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113,; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran claims that he first noticed that he had hearing 
loss when he was in service.  He claims he developed hearing 
loss in service when his plane had to suddenly drop in 
altitude due to problems breathing.  He stated that he felt 
his ears pop.  He argued that the nasopharyngeal radiation 
treatment he received in service for inner-ear problems 
contributed to cause his bilateral hearing loss.  In the 
alternative, he asserts that his hearing loss is due to 
exposure to noise exposure in service.  (See veteran's 
statements, his representative's statement, and hearing 
testimony from 1993 to 2004). 

The veteran's service medical records disclose that flying 
examination reports in 1944 and 1945 show that the veteran's 
whispered voice test was 20/20 bilaterally.  During a 
September 1945 discharge examination, the veteran stated that 
he had ear trouble since age 26.  Physical examination 
revealed that his ears were normal and that a whispered voice 
hearing test was 15/15 in each ear.  

During an October 1993 VA examination, it was noted that the 
veteran wore hearing aids.  During a July 1996 VA 
examination, the veteran reported a service history of 
undergoing radiation treatment for the purpose of clearing 
plugged Eustachian tubes.  He stated that he underwent this 
procedure twice in service.

In October 1996, the veteran stated that a Dr. S.E. Shikany 
saw him in the early 1960s for hearing problems.  Dr. Shikany 
responded that he closed his office in 1973 and that he was 
unable to find the veteran's records.  The RO subsequently 
notified the veteran that records form Dr. Shikany could not 
be obtained.

In July 1997, the veteran submitted a private audiological 
report dated in February 1988 which showed that he had 
hearing loss.

In April 2001, the veteran submitted an article which 
discussed the military service use of nasal radiation 
treatment on servicemen who had hearing loss or ear problems.

In August 2001, the veteran underwent VA examination.  The 
examiner stated that the veteran's medical record and c-file 
were available for review.  During the course of the 
evaluation, the veteran gave a history of having painful 
bilateral ear popping during one of his flights in service.  
He stated that the next day he noticed that there was blood 
on the pillow.  He stated that he was treated with radiation.  
Physical examination revealed that the veteran wore bilateral 
hearing aids and that he still had significant problems 
hearing.  The examiner tentatively diagnosed significant 
bilateral hard of hearing and history of radiation treatment 
to the nose, 1944.

The veteran underwent a QTC examination in August 2003.  
During that time, the veteran complained of having decreased 
hearing.  He stated that he was exposed to hazardous noise in 
the military as an aviator.  The veteran underwent 
Audiological studies which revealed that he had pure tone 
thresholds of the right ear of 85, 70, 75, 80 and 85 decibels 
at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  Pure 
tone thresholds of the left ear were 85, 95, 85, 90, and 100 
at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  
Speech discrimination score for the right ear was 36 percent 
and for the left ear it was 56 percent.  The audiologist 
diagnosed the veteran as having bilateral profound 
sensorineural hearing loss.  In an addendum, the audiologist 
stated that he had reviewed the veteran's medical records.  
He stated that it was not as likely as not that the veteran's 
current hearing loss is secondary to noise exposure while in 
service.  He stated that after carefully reviewing the 
veteran's medical record, he found no evidence of the veteran 
ever having difficulty with his ears while on active duty.  
The audiometric configuration as demonstrated on his 
audiogram was consistent with hazardous noise exposure.  The 
audiologist, however, said, that he could not find any 
evidence to support that the veteran's hearing loss was 
acquired while on active duty.  He noted that the veteran's 
occupational history was positive for hazardous noise 
exposure.  He stated that the veteran worked as an auto 
mechanic for 15 years and that it was his belief that 
veteran's hearing loss originated from that job and not from 
the military.

The record clearly demonstrates that the veteran currently 
has hearing loss which meets VA standards.  The determinative 
question is whether the veteran's hearing loss, which was 
first noted several years following his service discharge, is 
related to military service.  The Board finds that the 
preponderance of the evidence is against the claim of service 
connection for bilateral hearing loss.  The veteran's service 
medical records are negative for any complaints or diagnosis 
of hearing loss.  Moreover, the earliest record of the 
veteran having hearing loss was in 1988.  Consequently, 
service connection on a presumptive basis is not warranted.

In support of his claim, the veteran submitted an article 
pertaining to radiation therapy used by the military.  This 
article does not show, however, that the veteran underwent 
radiation therapy in service or that his hearing loss is 
related to service.  Based on a review of the veteran's 
claims file, an audiologist in August 2003, opined that the 
veteran's hearing loss was not as likely as not related to 
noise exposure in service.  The Board finds the opinion to be 
probative as it was based on a complete review of the claims 
file, including service medical records and post-service 
medical records.  The audiologist also considered statements 
submitted by the veteran in support of his claim.  
Additionally, the audiologist provided a complete rational 
for the opinion given.  

The Board notes that the veteran's representative argues that 
the opinion is inadequate.  The Board, however, concludes 
that the opinion is probative and complete for the purpose of 
adjudicating the claim of service connection.  It was not 
until the audiologist reviewed all of the medical records did 
he conclude that the veteran's hearing loss was due to his 
work as an auto mechanic for 15 years.  The audiologist 
concluded that on an as likely as not basis, the veteran's 
hearing loss was not secondary to in-service noise exposure.  

The veteran claims that his hearing loss is related to noise 
exposure in service, radiation treatment in service, and/or 
due to his ears popping when his plane descended rapidly.  
He, however, has provided no competent medical evidence to 
support his assertions.  As a lay person, he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).

The veteran argues that a VA examiner in August 2001 
diagnosed him as having a history of radiation treatment to 
the nose in 1944.  He therefore, concludes that there is 
evidence of radiation treatment in service.  He noted that 
the physician reviewed the claims file.  In the instant case, 
the physician's statement cannot be used to support the 
premise that the veteran underwent radiation therapy in 
service.  The physician merely recited history as reported by 
the veteran, and such act does not translate into 
substantiating that radiation treatment took place in 
service, especially in light of the service medical records 
being negative for any radiation treatment.  LeShore v. 
Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 Vet. App. 
458, (1993).  As such, a claim of service connection for 
hearing loss based on such radiation treatment must fail.

As the medical evidence does not show that the veteran's 
current hearing loss is due service, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for bilateral hearing loss; the benefit-of-the 
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



